Case 14-23884      Doc 49     Filed 07/26/19 Entered 07/26/19 16:24:21            Desc Main
                                Document     Page 1 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Stephanie Sykes                        )
                                               )   Case No: 14 B 23884
                                               )   Judge:   Baer
                                               )   Chapter 13
         Debtor                                )


 To:    Stephanie Sykes

        Glenn Stearns, Chapter 13 Trustee, 801 Warrenville Rd, #650, Lisle, IL 60532


 Please take notice that on July 26, 2019, I filed Debtor’s Response to the Chapter 13
 Trustee’s Motion to Modify Plan.


                                                      By:     Jason Blust
                                                              Jason Blust


                              CERTIFICATE OF SERVICE

        I, Jason Blust, an attorney, hereby certify that I caused a copy of this Response to
 be served upon the Trustee through the Court’s CM / ECF system, and the above listed
 debtor by deposit in the US Mail on July 26, 2019.


                                                      By:     Jason Blust
                                                              Jason Blust




 Jason Blust
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
Case 14-23884       Doc 49     Filed 07/26/19 Entered 07/26/19 16:24:21             Desc Main
                                 Document     Page 2 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Stephanie Sykes                         )
                                                )   Case No: 14 B 23884
                                                )   Judge:   Baer
                                                )   Chapter 13
          Debtor                                )


      DEBTOR’S RESPONSE TO TRUSTEE’S MOTION TO MODIFY PLAN

         Now comes Stephanie Sykes (hereinafter referred to as “Debtor”), by and through
 her attorneys, and in response to the Chapter 13 Trustee’s Motion to Modify Plan, states
 as follows:

                                          BACKGROUND

        Debtor filed her petition and plan under Chapter 13 on June 27, 2014. The plan,

 which was confirmed on August 22, 2014, provided for a plan base of $27,840.00, a term

 of 48 months and a minimum dividend to general unsecured creditors of 10%. Prior to the

 filing of the Debtor’s Chapter 13 she was involved in a motor vehicle accident. This

 potential claim was properly disclosed on Schedules B and C at the time of filing, with an

 unknown value listed. It is customary for Chapter 13 Trustees in the Northern District of

 Illinois to not recommend the confirmation of a plan when there is a contingent claim

 listed on the Schedules without the plan containing specific language that makes it clear

 the Debtor must turnover to the Trustee any non-exempt proceeds received during the

 pendency of the case. In this case, however, there is nothing like that in either the

 confirmed plan or confirmation order. It was not until the Debtor had essentially made

 her final payment to the Trustee and the case was in its final audit status (nearly 5 years

 after the case was filed), that the request was made for the turnover of any non-exempt

 proceeds from this claim.
Case 14-23884      Doc 49     Filed 07/26/19 Entered 07/26/19 16:24:21            Desc Main
                                Document     Page 3 of 5


                                       ARGUMENT

    I. There is no Basis for the Turnover of Non-Exempt Proceeds Absent a
       Specific Plan Provision Requiring the Debtor to do so in the Confirmed Plan

        There is no dispute over whether property existing pre-petition or acquired post-

 petition is considered property of the estate pursuant to Sections 541 and 1306 of the

 Bankruptcy Code. However, these provisions simply define property of the estate. They

 do not require that the non-exempt proceeds of a personal injury claim be paid to the

 Trustee as an additional lump sum payment due under a Chapter 13 plan. It is Section

 1325 (confirmation of plan) that dictates the amount debtors must pay to unsecured

 creditors. Section 1325(b)(1)(B) requires a debtor to pay the amount of her projected

 disposable income into the plan for three years if she is not paying 100% to unsecured

 creditors. See In re Guzman, 345 B.R. 640 (Bankr.E.D.Wisc.2006). The Debtor complied

 with this provision by proposing to pay $580.00 per month for 48 months. Section

 1325(a)(4) requires the debtor to pay her creditors at least as much as they would get in a

 Chapter 7 case. See In re Reyes, 106 B.R. 155, 158 (Bankr.N.D.Ill.1989). The effective

 date for valuation and liquidation purposes under this Section is generally considered to

 be the time of plan confirmation. See In re Hudock, 124 B.R. 532 (Bankr.N.D.Ill.1991).

 The Debtor’s plan complied with this requirement as well, because at the time of plan

 confirmation the claim was still contingent and valued as “unknown”. It is

 precisely for this reason that Trustees typically always include an extra provision

 requiring that the Debtor turnover any non-exempt proceeds obtained during the case as

 additional payments before they will recommend a plan for confirmation. The Trustee

 has not identified any provision of the confirmed plan that requires the Debtor to now

 have to turnover any non-exempt proceeds as additional payments.
Case 14-23884      Doc 49      Filed 07/26/19 Entered 07/26/19 16:24:21             Desc Main
                                 Document     Page 4 of 5


    II. Discretion and Fairness Considerations


        The determination of a Section 1329 motion is ultimately left to the discretion of

 the bankruptcy judge. See Matter of Witkowski, 16 F.3d 739, 746 (7th Cir. 1994).

 However as noted in Witkowski, section 1329 itself offers little guidance on when the

 motion should be granted. Id. Any exercise of judicial discretion under the Bankruptcy

 Code should be informed by the two fundamental concepts of a fresh start for debtors and

 fairness to creditors. In this case no creditor has objected to the Debtor’s motion to

 modify plan. Furthermore, the Debtor used her portion of the non-exempt proceeds from

 the accident to pay for medical bills and living expenses that became past due as a direct

 result of this incident. Had she known of a requirement to turnover the non-exempt

 proceeds, she could have asked for permission at the time to keep the funds to pay for

 these necessary things. Instead, there was no notice for the Debtor in the confirmed plan

 to have such a duty, and the Trustee did not make her aware of that fact until almost 5

 years later when the plan payments were complete. At this point it’s extremely

 unreasonable to expect a Debtor in the final stages of her bankruptcy, who faithfully

 complied with the terms of her confirmed plan for 5 years, to come up with an additional

 $14,381.00 in funds or else face dismissal. It is precisely this reason why Trustees input

 additional language into confirmed plans to put Debtors on notice of such a requirement.



                                      CONCLUSION

        The only Bankruptcy Code provisions the Trustee cites in support of his position

 are 1325(a)(4), 541, and 1306. However, sections 541 and 1306 merely define property

 of the estate. They do not require the Debtor to make any additional payments under a

 Chapter 13 plan. Amounts paid to creditors are governed by section 1325, which the
Case 14-23884      Doc 49     Filed 07/26/19 Entered 07/26/19 16:24:21             Desc Main
                                Document     Page 5 of 5



 Debtor complied with fully. Minus any confirmed plan provisions that require additional

 payments to creditors at a later date, the Debtor should not equitably be forced to do so at

 the end of her bankruptcy case. Such a thing would go against all considerations of

 fairness and the fresh start she sought through bankruptcy.

        Wherefore, for the foregoing reasons, Debtor requests this Court deny the

 Trustee’s Motion to Modify Plan and grant the Debtor’s Motion to Modify Plan.




                                                       Respectfully submitted,

                                                       _____/s/ Jason Blust

 Jason Blust
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
